***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             LAURENCE V. PARNOFF v. TOWN
                 OF STRATFORD ET AL.
                      (AC 44491)
                       Moll, Clark and DiPentima, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant town, its mayor,
     H, its former tax assessor, F, and its counsel, B Co., for violations of
     the Freedom of Information Act (§ 1-200 et seq.) and for negligent inflic-
     tion of emotional distress and violations of the Connecticut Unfair Trade
     Practices Act (CUTPA) (§ 42-110a et seq.) stemming from the defendants’
     alleged failure to comply with the Freedom of Information Act. The
     plaintiff sent a letter to F requesting the complete assessor’s file for his
     property located in the town. Two days later, B Co. replied to the request
     on the town’s behalf, indicating that it would review the request to
     determine whether any exemptions to production applied and noting
     that the town was committed to providing prompt access to all records
     subject to disclosure. The plaintiff replied, seeking clarification as to
     which part of his request might be subject to exemption. Prior to receiv-
     ing a response, he initiated this action. Approximately four months
     after receiving the initial request, B Co. provided the plaintiff with the
     requested records. Instead of withdrawing the action, the plaintiff then
     filed an amended complaint. The trial court granted the defendants’
     motions to dismiss the plaintiff’s claims of Freedom of Information Act
     violations because he failed to exhaust his administrative remedies. The
     plaintiff then filed a second amended complaint, setting forth the same
     claims as the first amended complaint. The trial court again granted the
     defendants’ motions to dismiss the Freedom of Information Act claims
     for failure to exhaust administrative remedies. Thereafter, the trial court
     granted the defendants’ motions to strike the plaintiff’s CUTPA and
     negligent infliction of emotional distress claims, concluding that F’s and
     H’s activities were exempt from CUTPA pursuant to the applicable
     statute (§ 42-110c (a) (1)) and that the defendants were not engaged in
     trade or commerce under CUTPA. The plaintiff then filed a substituted
     complaint, alleging that F, H and B Co. were liable for negligent infliction
     of emotional distress and had violated CUTPA. The substituted com-
     plaint did not include any claims against the town. The trial court granted
     the defendants’ motions to strike with prejudice as to all CUTPA claims.
     Thereafter, the plaintiff filed a second substituted complaint asserting
     negligent infliction of emotional distress claims against all of the defen-
     dants, including the town. The trial court granted the defendants’
     motions to strike, determining that the plaintiff’s claims failed because
     the defendants could not have reasonably foreseen that their behavior
     would cause emotional distress, and it rendered judgment for the defen-
     dants. On the plaintiff’s appeal to this court, held:
1. The plaintiff’s allegations of CUTPA violations against the defendants in
     the first substituted complaint were insufficient:
    a. The trial court properly struck the CUTPA claims against F and H
    because the alleged conduct that served as the basis of those claims
    clearly fell within the scope of the exemption set forth in § 42-110c (a)
    (1): F’s and H’s conduct was authorized and regulated by state statute
    and regulations, as they were acting as representatives of the town at
    all times, F’s role as tax assessor and H’s role as mayor were governed
    by statute, and, in responding to the plaintiff’s public records request,
    F and H were acting pursuant to the Freedom of Information Act; more-
    over, F’s and H’s decision to involve B Co. in their response to the
    plaintiff’s request did not convert their authorized and regulated activity
    into activity outside the scope of the CUTPA exemption; furthermore,
    F and H were not engaged in trade or commerce within the meaning of
    § 42-110a (4) because the town’s obligation to fulfill the records request
    served a purely governmental function and did not constitute trade or
    commerce.
    b. The trial court properly struck the CUTPA claims against B Co. because
    those claims did not involve the commercial or entrepreneurial aspect
    of the practice of law under Haynes v. Yale-New Haven Hospital (243
    Conn. 17) and, instead, were directed at the manner in which B Co.
    provided legal representation to the town.
2. The plaintiff failed to allege facts in his second substituted complaint
    that, if true, would have created a reasonably foreseeable risk of severe
    emotional distress and, therefore, the trial court properly struck the
    plaintiff’s claims for negligent infliction of emotional distress: it was not
    reasonably foreseeable that the plaintiff would suffer severe emotional
    distress as a result of B Co. allegedly providing an insufficient response
    to the plaintiff’s records request or as a result of F and H allegedly
    wrongfully incurring legal expenses at the expense of the town’s taxpay-
    ers; moreover, this court has previously held that claims of negligent
    infliction of emotional distress based on allegations of misconduct dur-
    ing the course of litigation were insufficient because that misconduct
    did not create a reasonably foreseeable risk that a plaintiff would suffer
    severe emotional distress, and the trial court extended that reasoning
    to the defendants’ allegedly unsatisfactory response to the plaintiff’s
    public records request.
3. The plaintiff’s claim that the trial court violated his right to due process
    by granting the motions to strike with prejudice instead of requiring the
    defendants to move for summary judgment was inadequately briefed
    and deemed to be abandoned, as the plaintiff failed to cite to any
    authority in support of his claim or to provide any meaningful analysis.
       Argued September 7—officially released November 15, 2022

                             Procedural History

   Action to recover damages for, inter alia, violations
of the Freedom of Information Act, and for other relief,
brought to the Superior Court in the judicial district of
Fairfield, where the court, Hon. Dale W. Radcliffe, judge
trial referee, granted the defendants’ motions to dis-
miss; thereafter, the court granted the defendants’
motions to strike; subsequently, the plaintiff filed a sub-
stituted complaint; thereafter, the court granted the
defendants’ motions to strike; subsequently, the plain-
tiff filed a second substituted complaint; thereafter, the
court, Hon. Dale W. Radcliffe, judge trial referee,
granted the defendants’ motions to strike with prejudice
and rendered judgment for the defendants, from which
the plaintiff appealed to this court. Affirmed.
  Laurence V. Parnoff, self-represented, filed a brief
as the appellant (plaintiff).
  Ryan P. Driscoll, for the appellees (named defendant
et al.).
 Alexander J. Florek, for the appellee (defendant
Melinda Fonda).
                          Opinion

   CLARK, J. The plaintiff, Laurence V. Parnoff, appeals
from the judgment of the trial court rendered following
the granting of motions to strike filed by the defendants,
the town of Stratford (town), Melinda Fonda, Berchem
Moses PC (Berchem Moses), and Laura Hoydick. On
appeal, the plaintiff argues that (1) his claims under
the Connecticut Unfair Trade Practices Act (CUTPA),
General Statutes § 42-110a et seq., and his negligent
infliction of emotional distress claims, all stemming
from a public records request he made pursuant to the
Freedom of Information Act (act), General Statutes § 1-
200 et seq., were improperly stricken because he
pleaded allegations sufficient to support those claims,
and (2) the court improperly granted the motions to
strike with prejudice. We affirm the judgment of the
trial court.
   We begin by setting forth the facts, as alleged in
the plaintiff’s operative complaints,1 and the procedural
history of this case. On April 2, 2019, the plaintiff sent
a records request to Fonda, the then tax assessor of
the town, regarding the plaintiff’s real property located
at 3392 Huntington Road in Stratford. The plaintiff
requested, inter alia, ‘‘the complete [assessor’s] file from
2014 through the date hereof, including all correspon-
dence, tax disclosure forms, inspection reports, assess-
ments, notes and records of the board of assessment
appeals, tax bills and payment records.’’ Two days later,
on April 4, 2019, Berchem Moses, counsel for the town,
replied to the plaintiff’s letter with a letter stating that
it would review the plaintiff’s request and the records
requested to determine whether any common-law or
statutory exemptions to the act’s production require-
ment apply. Berchem Moses indicated in its letter that
the town was committed to providing prompt access
to all records subject to disclosure under the law. The
plaintiff replied to that letter on April 11, 2019, seeking
clarification as to which requests might be exempt.
  On or about July 13, 2019, the plaintiff commenced
this action by way of a two count complaint against
the town, Fonda, Berchem Moses, and Hoydick, the
town’s mayor. The plaintiff alleged in count one that
the defendants failed to comply with the act. In count
two, the plaintiff alleged that the defendants were liable
for violations of CUTPA and for negligent infliction
of emotional distress stemming from their failure to
comply with the act.
   On July 29, 2019, Berchem Moses provided the plain-
tiff with the documents sought in the records request.
Although the documents requested by the plaintiff were
produced, the plaintiff did not withdraw the underlying
action. Instead, on August 15, 2019, the plaintiff filed
an amended complaint pursuant to Practice Book § 10-
59, adding a few allegations but maintaining both
counts. Soon thereafter, the town, Hoydick, and Ber-
chem Moses (collectively, town defendants) and Fonda
separately filed motions to dismiss directed to count
one of the amended complaint, arguing that the plaintiff
failed to exhaust his administrative remedies.
  On September 4, 2019, before the court ruled on the
defendants’ motions to dismiss, the plaintiff filed a sec-
ond amended complaint, which set forth the same
claims that were contained in his prior amended com-
plaint. On September 12, 2019, the town defendants and
Fonda filed motions to dismiss directed to the first
count of the second amended complaint, again asserting
that the plaintiff failed to exhaust his administrative
remedies.
   On October 28, 2019, the court dismissed the first
count of the second amended complaint as to all the
defendants, concluding that it lacked subject matter
jurisdiction over that count because the plaintiff had
failed to exhaust his administrative remedies by filing
a complaint with the Freedom of Information Commis-
sion before filing suit. The plaintiff has not appealed
from that dismissal.
   On November 6 and 14, 2019, the town defendants
and Fonda, respectively, filed motions to strike directed
to the second count of the second amended complaint.
Both motions asserted that the defendants were exempt
from CUTPA under General Statutes § 42-110c (a) (1)2
and that the plaintiff had failed to allege that the defen-
dants were engaged in trade or commerce, as is required
in order to state a claim under CUTPA. Fonda’s motion
also argued that the plaintiff failed to sufficiently plead
facts supporting a claim of negligent infliction of emo-
tional distress. The plaintiff objected to the town defen-
dants’ motion to strike on November 21, 2019, and to
Fonda’s motion to strike on December 2, 2019. On
December 9, 2019, the trial court granted both motions
to strike. The court concluded that Fonda’s and Hoy-
dick’s activities were exempt from CUTPA under § 42-
110c (a) (1) and that the defendants were not engaged
in trade or commerce. The trial court did not articulate
its basis for granting Fonda’s motion to strike as to
the plaintiff’s negligent infliction of emotional distress
claim, which was set forth in the same count as the
CUTPA claim against her.
   The plaintiff filed a substituted complaint on Decem-
ber 16, 2019 (first substituted complaint), which
included five counts but left the first count blank as a
result of the previously granted motions to dismiss. The
second count alleged that Hoydick and Fonda were
liable for negligent infliction of emotional distress. The
third count alleged that Hoydick and Fonda violated
CUTPA. The fourth count was directed at Berchem
Moses and alleged that the firm was liable for negligent
infliction of emotional distress. The fifth count alleged
that Berchem Moses violated CUTPA.3
   The town defendants4 and Fonda filed separate
motions to strike on December 23, 2019. The town
defendants sought to strike all counts of the first substi-
tuted complaint, arguing that the allegations merely
restated allegations from previously stricken counts
without addressing the deficiencies therein. Fonda
sought to strike counts two and three of the first substi-
tuted complaint with prejudice on the same basis and
also because the plaintiff asserted new causes of action
in violation of Practice Book §§ 10-44 and 10-60. The
plaintiff objected to both motions to strike on January
6, 2020. The trial court, Hon. Dale W. Radcliffe, judge
trial referee, granted the motions to strike on February
10, 2020, and further ruled that the motions were
granted with prejudice as to all CUTPA claims.
   The plaintiff filed a second substituted complaint on
February 20, 2020, expressly stating that the first, third,
and fifth counts were not repleaded. On the basis of
substantially the same factual allegations made in his
previously filed complaints, he asserted negligent inflic-
tion of emotional distress claims against the town,
Fonda, and Hoydick in the second count and against
Berchem Moses in the fourth count.
   The town defendants filed a motion to strike the
second and fourth counts of the second substituted
complaint on February 27, 2020. Fonda filed a motion
to strike the entirety of the complaint on March 2, 2020.
The town defendants argued that the challenged counts
failed to state a cognizable cause of action and that
the counts reasserted both the records request claims,
which the court had dismissed, and the CUTPA claims,
which the court had stricken with prejudice. Fonda
argued that the second substituted complaint should
be stricken in its entirety because the plaintiff had failed
to address the pleading deficiencies that caused the
trial court to strike the plaintiff’s negligent infliction of
emotional distress claims in the first substituted com-
plaint and, as a result, failed to allege facts sufficient
to support a claim of negligent infliction of emotional
distress. The plaintiff objected to both motions on April
24, 2020.
   On November 30, 2020, the trial court, Hon. Dale W.
Radcliffe, judge trial referee, granted both motions to
strike with prejudice in written orders citing the tran-
script of the hearing on the motions. In that transcript,
the court characterized the conduct alleged as the act
of responding to a public records request with the assis-
tance of counsel. The court cited our decision in Stan-
cuna v. Schaffer, 122 Conn. App. 484, 998 A.2d 1221
(2010), for the proposition that litigation alone is not
enough to support a claim of negligent infliction of
emotional distress and extended that reasoning to the
public records request alleged in the plaintiff’s second
substituted complaint. The court concluded that the
complaint failed to state a claim for negligent infliction
of emotional distress because actors engaged in the
conduct alleged could not reasonably ‘‘have foreseen
that [their] behavior would likely cause a harm of a
specific nature, emotional distress, and that that emo-
tional distress would likely result in bodily harm.’’
  On December 17, 2020, the court rendered judgment
for the defendants pursuant to Practice Book § 10-44.
This appeal followed.5 Additional facts will be set forth
as necessary.
   We begin by setting forth our standard of review.
‘‘Because a motion to strike challenges the legal suffi-
ciency of a pleading and, consequently, requires no
factual findings by the trial court, our review of the
court’s ruling . . . is plenary. . . . We take the facts
to be those alleged in the complaint that has been
stricken and we construe the complaint in the manner
most favorable to sustaining its legal sufficiency. . . .
Thus, [i]f facts provable in the complaint would support
a cause of action, the motion to strike must be denied.
. . . Moreover, we note that [w]hat is necessarily
implied [in an allegation] need not be expressly alleged.
. . . It is fundamental that in determining the suffi-
ciency of a complaint challenged by a defendant’s
motion to strike, all well-pleaded facts and those facts
necessarily implied from the allegations are taken as
admitted. . . . Indeed, pleadings must be construed
broadly and realistically, rather than narrowly and tech-
nically.’’ (Internal quotation marks omitted.) Geysen v.
Securitas Security Services USA, Inc., 322 Conn. 385,
398, 142 A.3d 227 (2016).
                             I
   The plaintiff argues on appeal that he sufficiently
alleged CUTPA claims against all of the defendants in
the first substituted complaint6 because he alleged that
the town made unnecessary payments to Berchem
Moses for legal services in connection with the town’s
response to the plaintiff’s records request. We disagree.
                            A
   With respect to Fonda and Hoydick, the plaintiff
claims that the trial court erred in striking the CUTPA
claims against them because (1) they acted ‘‘in [abuse]
of power and outside their authority’’ by consulting
Berchem Moses, which rendered the CUTPA exemption
in § 42-110c (a) (1) inapplicable, and (2) they were
engaged in trade or commerce. We find both conten-
tions meritless.
  Section 42-110c (a) provides in relevant part: ‘‘Noth-
ing in this chapter shall apply to: (1) Transactions or
actions otherwise permitted under law as administered
by any regulatory board or officer acting under statutory
authority of the state or of the United States . . . .’’ In
addition, ‘‘[t]o successfully state a claim for a CUTPA
violation, the [plaintiff] must allege that the defendant’s
acts occurred in the conduct of trade or commerce.’’
Cenatiempo v. Bank of America, N.A., 333 Conn. 769,
789, 219 A.3d 767 (2019). ‘‘ ‘Trade’ and ‘commerce’
means the advertising, the sale or rent or lease, the
offering for sale or rent or lease, or the distribution of
any services and any property, tangible or intangible,
real, personal or mixed, and any other article, commod-
ity, or thing of value in this state.’’ General Statutes
§ 42-110a (4).
   The plaintiff alleged that Fonda and Hoydick violated
CUTPA by referring the plaintiff’s records request to
Berchem Moses. The trial court struck these counts for
failure to state a claim on the ground that Fonda and
Hoydick were exempt from CUTPA pursuant to § 42-
110c (a) (1). Our Supreme Court addressed this exemp-
tion in Connelly v. Housing Authority, 213 Conn. 354,
567 A.2d 1212 (1990), and in Danbury v. Dana Invest-
ment Corp., 249 Conn. 1, 730 A.2d 1128 (1999). In Con-
nelly, the court held that a municipal housing authority
was exempt from CUTPA under § 42-110c (a) (1) when
it leased subsidized rental units to low income tenants.
Connelly v. Housing Authority, supra, 365. The court
reasoned that the housing authority was exempt
because the agency was a creature of statute, was regu-
lated by the United States Department of Housing and
Urban Development, and was acting pursuant to state
and federal statutes and regulations that ‘‘set forth in
great detail the municipal landlord’s responsibilities and
provide[d] carefully balanced procedural and substan-
tive remedies for public housing tenants in a variety of
situations.’’ Id., 360–63. Then, in Dana Investment
Corp., the court held that the city of Danbury’s real
estate tax collection practices were exempt from
CUTPA under § 42-110c (a) (1) because the city’s real
estate assessment process, the assessment challenging
process, and the tax collection process were all perva-
sively regulated by state statutes. Danbury v. Dana
Investment Corp., supra, 18–20.
   We subsequently applied this exemption in Neighbor-
hood Builders, Inc. v. Madison, 142 Conn. App. 326,
331–32, 64 A.3d 800, cert. denied, 309 Conn. 905, 68
A.3d 660 (2013), concluding that the town of Madison’s
practice of setting and collecting building permit fees
was exempt from CUTPA under § 42-110c (a) (1). We
found that case indistinguishable from Connelly and
Dana Investment Corp. because Madison’s building
official was statutorily appointed and because ‘‘the
entire system of issuing building permits and collecting
fees followed by [Madison was] authorized and regu-
lated by state statute and regulation.’’ Id., 331.
   Here, Fonda and Hoydick were acting as representa-
tives of the town at all relevant times, and Fonda’s role
as tax assessor is governed by statute; see General
Statutes §§ 7-100k and 7-105; as is Hoydick’s role as
mayor. See General Statutes § 7-193 (a) (2). In
responding to a public records request, Fonda and Hoy-
dick were acting pursuant to the act. See General Stat-
utes §§ 1-210 (a) and 1-212 (a). Like the defendants in
Neighborhood Builders, Inc., their conduct was
‘‘authorized and regulated by state statute and regula-
tion.’’ Neighborhood Builders, Inc. v. Madison, supra,
142 Conn. App. 331; see General Statutes § 1-200 et seq.
   Although the plaintiff takes issue with Fonda and
Hoydick’s decision to involve Berchem Moses, munici-
palities carrying out their statutory obligations may,
and often do, utilize the services of legal counsel. Doing
so does not convert the authorized and regulated activ-
ity—here, responding to a public records request—into
an activity outside the scope of the CUTPA exemption
set forth in § 42-110c (a) (1). Thus, we conclude that
the trial court properly struck the CUTPA claims against
Hoydick and Fonda because the alleged conduct that
serves as the basis of the plaintiff’s CUTPA claim against
them clearly falls within the scope of the exemption
set forth in § 42-110c (a) (1).
    Moreover, as the trial court correctly noted, even
if Fonda and Hoydick were not exempt from CUTPA
pursuant to § 42-110c (a) (1), they were not engaged in
‘‘trade or commerce’’ as defined in § 42-110a (4). A
municipality’s obligation to fulfill a public records
request pursuant to Connecticut law clearly does not
constitute ‘‘trade or commerce.’’ On the contrary, that
activity serves a purely governmental function. We
therefore agree with the trial court’s conclusion that
Hoydick and Fonda did not engage in ‘‘trade or com-
merce’’ within the meaning of CUTPA.
                            B
  With respect to Berchem Moses, the plaintiff claims
that the trial court erred when it struck the CUTPA
claims against the law firm because he alleged that it
had engaged in trade or commerce. In granting the
motion to strike with prejudice, the trial court stated
that the claims against Berchem Moses ‘‘[did] not
involve the commercial or entrepreneurial aspect [of
the practice of law] under Haynes v. Yale-New Haven
Hospital, [243 Conn. 17, 699 A.2d 964 (1997)].’’ We agree
with the trial court.
   Our Supreme Court ‘‘has stated that, in general,
CUTPA applies to the conduct of attorneys. . . . The
statute’s regulation of the conduct of any trade or com-
merce does not totally exclude all conduct of the profes-
sion of law. . . . Nevertheless, [the court has] declined
to hold that every provision of CUTPA permits regula-
tion of every aspect of the practice of law . . . . [The
court has] stated, instead, that, only the entrepreneurial
aspects of the practice of law are covered by CUTPA.’’
(Citations omitted; internal quotation marks omitted.)
Suffield Development Associates Ltd. Partnership v.
National Loan Investors, L.P., 260 Conn. 766, 781, 802
A.2d 44 (2002). ‘‘[A]lthough all lawyers are subject to
CUTPA, most of the practice of law is not. The ‘entrepre-
neurial’ exception is just that, a specific exception from
CUTPA immunity for a well-defined set of activities—
advertising and bill collection, for example.’’ Id., 782.
‘‘[T]he most significant question in considering a
CUTPA claim against an attorney is whether the alleg-
edly improper conduct is part of the attorney’s profes-
sional representation of a client or is part of the entre-
preneurial aspect of practicing law.’’ Id., 781.
   The plaintiff argues that his claims against Berchem
Moses were based on allegations arising from conduct
that was commercial or entrepreneurial in nature. That
argument is belied by a simple review of the first substi-
tuted complaint. The complaint alleged that Hoydick
and/or Fonda ‘‘retained’’ Berchem Moses to assist the
town in complying with his records request and that
Berchem Moses provided unnecessary legal services to
the town. Those allegations were directed at the manner
in which Berchem Moses provided legal representation
to the town, not the commercial or entrepreneurial
aspects of practicing law. See Haynes v. Yale-New
Haven Hospital, supra, 243 Conn. 35 (‘‘[t]he non-
commercial aspects of lawyering—that is, the represen-
tation of the client in a legal capacity—should be
excluded [from CUTPA] for public policy reasons’’
(internal quotation marks omitted)). As a result, the
trial court properly struck the CUTPA claim against
Berchem Moses.
                             II
  The plaintiff next argues that he sufficiently pleaded
claims of negligent infliction of emotional distress
against the defendants in the second substituted com-
plaint. Specifically, he claims that the trial court’s
November 30, 2020 ruling incorrectly concluded that
the emotional distress he alleged was not a reasonably
foreseeable consequence of the defendants’ alleged
conduct. We disagree.7
   ‘‘[I]n order to prevail on a claim of negligent infliction
of emotional distress, the plaintiff must prove that the
defendant should have realized that its conduct
involved an unreasonable risk of causing emotional dis-
tress and that that distress, if it were caused, might
result in illness or bodily harm.’’ (Internal quotation
marks omitted.) Larobina v. McDonald, 274 Conn. 394,
410, 876 A.2d 522 (2005); see also Carrol v. Allstate Ins.
Co., 262 Conn. 433, 444, 815 A.2d 119 (2003) (defendant
contended there was insufficient evidence to prove ele-
ments of negligent infliction of emotional distress claim,
namely, ‘‘(1) the defendant’s conduct created an unrea-
sonable risk of causing the plaintiff emotional distress;
(2) the plaintiff’s distress was foreseeable; (3) the emo-
tional distress was severe enough that it might result
in illness or bodily harm; and (4) the defendant’s con-
duct was the cause of the plaintiff’s distress’’).
   In the present case, the plaintiff alleges that Berchem
Moses provided an insufficient response to the plain-
tiff’s records request on the town’s behalf and that
Fonda and Hoydick wrongfully incurred legal expenses
at the expense of the town’s taxpayers, including him.
Even taking the allegations in the complaint as true, as
we must on a motion to strike; Geysen v. Securitas
Security Services USA, Inc., supra, 322 Conn. 398; it
was not reasonably foreseeable that the plaintiff would
suffer severe emotional distress as a result of this con-
duct.
   In striking these counts, the trial court noted that
this court has previously held that negligent infliction
of emotional distress claims based on allegations of
misconduct during the course of litigation are insuffi-
cient because the misconduct did not create a reason-
ably foreseeable risk that a plaintiff would suffer severe
emotional distress. See Stancuna v. Schaffer, supra,
122 Conn. App. 490–91 (allegations that defendant inten-
tionally forced mistrial in prior litigation were insuffi-
cient to state claim for negligent infliction of emotional
distress); Wilson v. Jefferson, 98 Conn. App. 147, 162–
63, 908 A.2d 13 (2006) (allegations that defendant pre-
viously had brought meritless summary process actions
were insufficient to state claim for negligent infliction
of emotional distress). The court extended the reason-
ing of those decisions to the allegedly unsatisfactory
public records request in the present case and con-
cluded that such conduct did not create a reasonably
foreseeable risk of severe emotional distress.
   We agree with the trial court that the plaintiff failed
to allege facts that, if true, would create a reasonably
foreseeable risk of severe emotional distress and, there-
fore, conclude that the court properly struck the plain-
tiff’s claims for negligent infliction of emotional dis-
tress.
                           III
   The plaintiff’s last contention on appeal is that the
trial court violated his right to due process by granting
the motions to strike with prejudice instead of requiring
the defendants to move for summary judgment.
   The defendants argue that the plaintiff failed to ade-
quately brief this claim on appeal because he failed to
cite any authority in support of his due process argu-
ment. The plaintiff’s argument on this point is less than
one page long with no citations or meaningful analysis.
We agree with the defendants that this claim is inade-
quately briefed and, thus, deem it to be abandoned.
Bongiorno v. J & G Realty, LLC, 211 Conn. App. 311,
323, 272 A.3d 700 (2022) (‘‘[when] an issue is merely
mentioned, but not briefed beyond a bare assertion of
the claim, it is deemed to have been waived’’ (internal
quotation marks omitted)); see also MacDermid, Inc.
v. Leonetti, 328 Conn. 726, 748, 183 A.3d 611 (2018)
(‘‘[w]e are not required to review issues that have been
improperly presented to this court through an inade-
quate brief’’ (internal quotation marks omitted)).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     As set forth more fully herein, the operative complaints for purposes of
this appeal are the first substituted complaint filed December 16, 2019, and
the second substituted complaint dated February 20, 2020.
   2
     General Statutes § 42-110c (a) provides in relevant part: ‘‘Nothing in this
chapter shall apply to: (1) Transactions or actions otherwise permitted under
law as administered by any regulatory board or officer acting under statutory
authority of the state or of the United States . . . .’’
   3
     We note that, although the three prior complaints asserted that all the
defendants violated CUTPA, the first substituted complaint filed on Decem-
ber 16, 2019, did not assert any claims against the town. Because the plaintiff
did not assert a CUTPA claim against the town in the first substituted
complaint—the complaint relevant to all CUTPA claims on which a final
judgment was rendered—we consider the CUTPA claims asserted against
the town in the earlier complaints to have been abandoned. See Lund v.
Milford Hospital, Inc., 326 Conn. 846, 850, 168 A.3d 479 (2017) (‘‘When an
amended pleading is filed, it operates as a waiver of the original pleading.
The original pleading drops out of the case and although it remains in the
file, it cannot serve as the basis for any future judgment, and previous rulings
on the original pleading cannot be made the subject of appeal.’’ (Internal
quotation marks omitted.)).
   4
     Although the town joined in the motion to strike that Berchem Moses
and Hoydick filed, it did not need to do so because no claims were asserted
against it in the first substituted complaint. See footnote 3 of this opinion.
   5
     We note that the plaintiff, without giving this court prior written notice,
did not appear at oral argument. Pursuant to Practice Book § 70-3 (b), we
base our decision on the briefs, the record, and the oral arguments of the
defendants.
   6
     The plaintiff includes the town in this argument, but the record is clear
that the plaintiff did not assert a CUTPA claim against the town in the first
substituted complaint. See footnote 3 of this opinion.
   7
     The plaintiff also argues that the court should not have struck the second
substituted complaint in its entirety because the remaining counts also
contained ‘‘allegations of financial damage and irreparable harm’’ and
because ‘‘the allegation of negligent infliction of emotional distress . . .
was but one of the elements of damages claimed therein . . . .’’ (Citations
omitted.) That claim has no merit and we decline to address it.